FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Talisman Energy Inc. Suite 2000 888 – 3rd Street SW Calgary, ABT2P 5C5 Item 2Date of Material Change May 8, 2015 Item 3News Release A news release disclosing the material change was issued through Marketwire on May 8, 2015. Item 4Summary of Material Change On May 8, 2015, the acquisition of Talisman Energy Inc. (“Talisman”) by Repsol S.A. ("Repsol") by way of an arrangement under the Canada Business Corporations Act was completed.Under the arrangement, a wholly-owned subsidiary of Repsol acquired all of the outstanding common shares of Talisman at a price of US $8.00 per share and all of the outstanding preferred shares at a price of Cdn. $25.1093 (representing Cdn. $25.00 plus accrued and unpaid dividends) per share. Item 5.1Full Description of Material Change On May 8, 2015, the acquisition of Talisman by Repsolby way of an arrangement under the Canada Business Corporations Act was completed. Under the arrangement, a wholly-owned subsidiary of Repsol acquired all of the outstanding common shares of Talisman at a price of US $8.00 per share and all of the outstanding preferred shares at a price of Cdn. $25.1093 (representing Cdn. $25.00 plus accrued and unpaid dividends) per share. Following the completion of the arrangement, the common shares and preferred shares were delisted from the Toronto Stock Exchange and the common shares are in the process of being delisted from the New York Stock Exchange, in accordance with its rules.Notwithstanding the delisting of its common and preferred shares, Talisman will remain a reporting issuer in all provinces and territories of Canada, as a result of Talisman’s debt securities currently outstanding. Item 5.2Disclosure for Restructuring Transactions N/A Item 6Reliance on subsection 7.1(2) of National Instrument 51-102 N/A Item 7Omitted Information N/A Item 8Executive Officer For further information, contact David Newby, Senior Vice-President, Finance and Treasurerby telephone at (403) 237-1280. Item 9 Date of Report May 14, 2015
